Title: From Benjamin Franklin to Patrick Dowlin, 9 February 1780
From: Franklin, Benjamin
To: Dowlin, Patrick


Sir,
Passy, feb. 9. 1780.
I received yours of the 27th. past, I congratulate you on the success you have had against our Enemies of which I had the pleasure of hearing before, by the Copy of your Journal sent me by Mr. Diot. The Prisoners you have brought in will soon procure us the Liberty of as many of our Countrymen, Who have long been confin’d in the Goals of Great Britain. It is there fore an Essential Piece of service to the United states; and as the English pay no regard to the written Paroles formerly taken from the men who were Prisoners to the Black Prince and set at Liberty, I think it right that you should Trust no more to The honour of that Nation, which has refus’d to return us a single Man on Account of those Paroles and of others taken by the general Mifflin and The Hancock Privateers to The amount of 220 Men; and for the future, I desire that you would secure your Prisoners as well as you can, and lodge them in french or Spanish Goals, by which means you will have the satisfaction of relieving many poor Captives and recommending yourself to the favour of Congress. I wish you a properous Cruise, and have the honour to be sir y. m. o. and m. h.
Capt. Patrick Dowlin of the Black Prince at Mr. Chancey’s mercht. in Roscow.
